Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 11, 12, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumada et al. (US Pub. No. 2018/0059857 A1).
		As to claim 1, Kumada shows a touch button component (i.e. input system 1 including a touchpad, for example, Figs. 1A and 1B and para. 20) comprising: a housing (operating surface P, Fig. 1A and para. 20) comprising a vibration region (para. 20), wherein the vibration region comprises a first inner surface (i.e. opposing the ouch surface, Fig. 1B);  a vibration sensor 11 comprising: a drive system configured to drive the housing to cause a vibration of the housing (para. 23);  and a sensing detection system (i.e. vibration elements 11) configured to: detect the vibration (para. 23);  and output a detection signal based on the vibration (para. 23), wherein the drive system or the sensing detection system is attached to the first inner surface (Fig. 1B);  and a comparison trigger system 25 configured to: receive the detection signal;  determine whether the detection signal falls within a first range conforming to a touch habit of a user;  and output a trigger signal when the detection signal falls within the first range (Figs. 3 – 6 and paras. 58 – 64). 

		As to claim 6, Kumada shows that the detection signal indicates a vibration amplitude of the housing, and wherein the first range is an amplitude range of the vibration region after the vibration region receives a habit force from the user to trigger the touch button component (paras. 58 – 64). 
		As to claim 11,  An electronic device (i.e. input system 1 including a touchpad, for example, Figs. 1A and 1B and para. 20) comprising: a casing (1, Fig. 1A and para. 20);  a touch button component (Figs. 1A and 1B and para. 20) comprising: a housing (operating surface P, Fig. 1A and para. 20) comprising a vibration region (para. 20), wherein the vibration region comprises a first inner surface (i.e. opposing the ouch surface, Fig. 1B), and wherein the housing is a part of the casing (Figs. 1 and 2);  a vibration sensor 11 comprising: a drive system configured to drive the housing to cause a vibration of the housing (para. 23);  and a sensing detection system (i.e. vibration elements 11) configured to: detect the vibration (para. 23); and output a detection signal based on the vibration (para. 23), wherein the drive system or the sensing detection system is attached to the first inner surface (Fig. 1B);  and a comparison trigger system 25 configured to: receive the detection signal;  determine whether the detection signal 
		As to clam 12, Kumada shows that the comparison trigger system is further configured to: compare the detection signal with a threshold (i.e. the average vibration signal output by other vibration elements) to obtain a comparison result (paras. 58 – 64), wherein the threshold is a boundary value of the first range (i.e. average, paras. 58 – 64);  output the comparison result;  and set the comparison result as the trigger signal when the comparison result indicates that the detection signal falls within the first range (paras. 58 – 64). 
		As to claim 16, Kumada shows that the detection signal indicates a vibration amplitude of the housing, and wherein the first range is an amplitude range of the vibration region after the vibration region receives a habit force from the user to trigger the touch button component (paras. 58 – 64). 
		As to claim 20, Kumada shows that the casing comprises a front panel 12, a middle frame P, and a rear cover (inherently included, Figs. 1 – 4), and wherein the housing is an outside frame of the middle frame (Figs. 1 – 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 – 5 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumada in view of Nagisetty et al. (US Pub. No. 2018/0204426 A1).
		As to claims 3 and 13, Kumada shows that  the sensing detection system is further configured to output a second range as a range of the detection signal when the housing is not touched (paras. 58 – 64). 
 		Kumada does not show that the threshold is between 0.1-0.9 times a lower limit of a second range of the detection signal.
		Nagisetty shows a system that compares an output vibration signal to a sensed vibration signal (Fig. 8 and paras. 51 – 59), and that the comparison is based on a threshold that is empirically derived para. 25).
		It would have been obvious to one of ordinary skill in the art at the time of filing to empirically derive these threshold values with respect a desired signal level so as to arrive at this range because such a mythology is well known to effectively calibrate input/output systems.
		As to claims 4 and 14, Kumada shows that the sensing detection system is further configured to output a second range as a range of the detection signal when the housing is not touched (paras. 58 – 64). 
 		 Kumada does not show that the threshold is greater than or equal to 1.1 times an upper limit of a second range of the detection signal.
		Nagisetty shows a system that compares an output vibration signal to a sensed vibration signal (Fig. 8 and paras. 51 – 59), and that the comparison is based on a threshold that is empirically derived para. 25).

		As to claims 5 and 15,  Kumada shows an amplitude discrimination system configured to: obtain a plurality of detection signals when an outer surface of the housing is not subjected to a touch force;  and set a value with a highest occurrence probability (i.e. average) in the detection signals as a reference value to calculate the threshold (paras. 58 – 64).
		Kumada does not show that the threshold is equal to a product of the reference value and a coefficient, and wherein a value range of the coefficient is between 0.1-0.9. 
		Nagisetty shows a system that compares an output vibration signal to a sensed vibration signal (Fig. 8 and paras. 51 – 59), and that the comparison is based on a threshold that is empirically derived para. 25).
		It would have been obvious to one of ordinary skill in the art at the time of filing to empirically derive these threshold values with respect a desired signal level so as to arrive at this range because such a mythology is well known to effectively calibrate input/output systems.
Allowable Subject Matter
Claims 7 – 10 and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627